Title: To Benjamin Franklin from Andrew Huntington, 19 July 1784
From: Huntington, Andrew
To: Franklin, Benjamin



Norwich, State of ConnecticutJuly 19th. 1784
Honourd Sir

I ought to begin my request by asking pardon for troubling you—but I trust you will be pleased to pardon me when you are rightly informed of my case—
In Octor. 1778. there was a large number of French Prisoners Released from confinement at New York, and Landed at this place in order to be sent to Boston— They were in the most destressed circumstances that you can easily imagine—the greater part very Sick, and in want of every comfort & necessary of Life— Monsr. Testas de Gassies, who had the care of those Prisoners Applied to me to supply them with what necessaries they wanted, and to help them on to Boston as soon as they were able to go— I told that Gentleman I was not willing

to Advance so much money & take his promise for payment— He Advised Mr. Holker the Consul of France who was then in Boston—upon which I Immediately received a Letter from Monsr. Holker dated Octor. 6th. 1778 which I here inclose earnestly requesting me to supply those men with the necessaries they wanted and that I should be repaid with Honour— I had conceived so high an esteem of the Honour & Generosity of his Most Christian Majesty, that I thought I might safely trust the Honour of one of his Principal Servants in the Civil department in the Country— Accordingly I Advanced money for the purchase of necessaries for the poor sick and dying Men—and furnished Teams and horses for those that survived, as fast as they were able to go, to convey them on to Boston, where they were ordered— I advanced all the money And even Straightned my Circumstances to accomplish it, in full expectation of being generously repaid by Mr. Holker as he had promised—
He was selling Bills of Exchange at four for one— I expected and Intended to take Bills in pay, as I wanted to make Remittance for goods—but before I could get through with the Advances and make out my Account—I received the other letter from Mr. Holker which I inclose dated in Decr. 4th. 1778—desiring me to send my Account to him at Philadelphia for payment— Accordingly as soon as I had finished the Account I sent the same to Philadelphia for payment— Mr. Holker declined settling it—and referd. me to a Mr. Bell in Boston to settle it— I was much disappointed— However I sent to Mr. Bell at Boston in hopes to be paid agreable to Mr. Holkers promise, but I was put of there with very little encouragement of ever being paid—
As I had Advanced all my little stock of money in Trade and was in destress for the want of it, I still continued my Application for payment untill in June 1779—Mr. Bell offerd to pay me the

nominal sum in continental money— The money was not then worth but one third the sum which I Advanced, as Bills were then selling at 12 for one— I did not Know of any measure to take to Oblige Mr. Holker to make me satisfaction, and did fear I might Loose the whole—which my Circumstances would not allow of— I was Advised to take what I could get—in expectation that I might in after time have Justice done me— Therefore I Received the nominal Sum which I had Advanced and gave receipt in full— I have since the Peace been Advised to Apply to the Minister of France at Philadelphia—& have Accordingly made application to him by my Attorney as per Petition dated May 4th. 1784—in full Expectiation of Redress— The Petition & the Ministers Answer to the Same I also Inclose—of the 12th. June—
If I had made a Profit in selling goods to the French prisoners, or if I was able to loose so much money—I would not trouble any Body about the Matter—but that is not the case— It was money, and money only—that I Advancd— Before the War I was in good circumstances— I have been largely in advance for supplies and money to the Public to carry on the War—whereby I have been a great looser, together with Large Losses by Navigation which Renders my Circumstances Low, and difficult to continue my Business, so as to support a growing Family— I have therefore taken the Liberty to Intreat and Beseach your Interest and Attention in my Behalf at the Court of France—
The French Nation have had my money for the Support of their Troops, and I do not think that his Most Christian Majesty wishes to support his Troops at my expence, when his own Abilities are aboundantly sufficient— You will please to observe by the Copy of my Account the amount would have purchased

me upwards of Six hundred pounds in Bills of Exchange at the Rate which Mr. Holker was selling at when I Advanced it—& when I Received the money again it would not buy me but about Two hundred pounds in Bills—so that it is easy to see that the King of France did not pay but only one third of my Account in Real money— The other Two thirds is still due to me— At the foot of the Account abovementioned I have stated the Same in Lawfull Money dollars @ 6/ Each by the Scale of Congress and cast the Interest up to June 1784 which leaves a Ballance due to me of £414–6—
I only want my Just due— Mr. Holker is not willing to make me satisfaction because I cannot demand it in Law— I am sorry that any Gentleman is so void of Honesty, as only to be willing to pay a Just debt when the Law will force him to do it.— My demand appears to me so Just, that I cannot think but it will appear so to every candid Mind—and I have no doubt but his Most Christian Majesty will do me Justice—though I Cannot get it from his Servant— Your Interest and Influence at the Court of France is so great that you have Obtained many unmerrited favours for this Country— Therefore I have no doubt but your Generous Disposition will Extend to the relief of the Oppressed and that you will be pleased to Interpose in Behalf of one of your Injured Countrymen.
I neen not pretend to give you any Instruction, the Matter speaks for itself, your Wisdom will direct you to such Measures, as will be proper in the Case— I only want and ask for my Just due, which I Cannot be willing to think Will be denied me— I am with the greatest Esteem your Most Obedient Hble Servant

Andw Huntington
his Excellency Benjm. Franklin Esqr

